—Judgment unanimously modified on the law and as modified affirmed and matter remitted to Niagara County Court for resentencing in accordance with the following Memorandum: Because County Court failed to sentence defendant as a second felony offender, the sentence imposed upon his conviction of *1011criminal contempt in the first degree is illegal and must be vacated. Thus, we remit the matter to Niagara County Court for resentencing on that count (see, People v Highsmith, 248 AD2d 961 [decided herewith]; People v Sanchez, 244 AD2d 922). We reject the contention of defendant that his sentence is otherwise unduly harsh or severe. (Appeal from Judgment of Niagara County Court, Fricano, J. — Criminal Contempt, 1st Degree.)
Present — Green, J. P., Lawton, Wisner, Callahan and Balio, JJ.